PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov







In re Application of
ZHANG et al.
Application No. 16/314,333
Filed: December 28, 2018
Attorney Docket No. 188491PCT-US-STKJ
:
:
:   DECISION ON REQUEST FOR 
:   REFUND
:



This is a decision on the requests for refund filed January 15, 2021 and resubmitted April 13, 2021.

The request for refund is Granted.

Applicant request a refund of $790.00 and states “Same fees already charged to deposit account … on August 17, 2020 and then duplicate-charged again on August 24, 2020”.

A review of the Office finance records for the above-identified application show duplicate charges were paid, therefore, a total of $790.00, has been refunded to applicant’s deposit account on April 20, 2021.

In view of the above the request for refund is granted.   

Telephone inquiries concerning this decision should be directed to Michelle R. Eason at (571) 272-4231.  



/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions